Citation Nr: 0108760	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
service-connected residuals of post-operative hemorrhoids.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual employability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
January 1976 and from February 1976 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board0 on appeal from a September 1998 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

A review of the record demonstrates that in his December 1998 
notice of disagreement, the veteran requested a formal 
hearing at the RO.  

On his January 1999 substantive appeal, the veteran checked 
the boxes indicating that he desired to appear before a 
Member of the Board at the local VA office.

In April 1999, the RO sent the veteran a letter requesting 
that he clarify what type of hearing he desired.  The RO 
indicated that if it did not hear from the veteran, it would 
schedule him for a local hearing and the next available 
Travel Board hearing.

In November 1999, the veteran was afforded a hearing at the 
RO before a local hearing officer.  There was no reference 
made at that time to the veteran's request for a Travel Board 
hearing before a Member of the Board at the local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, he has not withdrawn his request 
for a hearing before a Member of the Board at the local RO.

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Oakland RO before a Member of the Board.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




